                   Case 1:19-mc-00401-AT Document 3-14 Filed 08/29/19 Page 1 of 6


                                  UNITED STATES DISTRICT COURT
                                                               for the
                                                    Southern District of New York



In re the Application of the Fund for Protection of Investor
Rights in Foreign States pursuant to 28 U.S.C. § 1782 for an               Case No.
Order Granting Leave to Obtain Discovery for Use in a
Foreign Proceeding



                         SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION
To:                              Simon Freakley 909 Third Avenue, New York, New York, 10022
                                       (Name of person to whom this subpoena is directed)

         [x] Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors, or
managing agents, or designate other persons who consent to testify on your behalf about the following matters, or those
set forth in an attachment:
           See Deposition Topics in attached Subpoena Schedule

         Place:                                                       Date and Time:
                   Alston & Bird, LLP
                   90 Park Avenue
                   New York, New York 10016

        The deposition will be recorded by this method:             stenographic and video recording


        [] Production: You, or your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:


         The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance; Rule
45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: ______________
                          CLERK OF COURT
                                                             OR
                               ________________________________                       __________________________
                                      Signature of Clerk or Deputy Clerk                    Attorney’s Signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party) the Fund for
Protection of Investor Rights in Foreign States, who issues or requests this subpoena are: Alexander Yanos, Alston &
Bird, LLP. 90 Park Avenue, New York, New York, 10016. Alex.Yanos@alston.com. (212) 210 9400.
                                       Notice to the person who issues or requests this subpoena
         If this subpoena commands the production of documents, electronically stored information, or tangible things before
        trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
                                               whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 1:19-mc-00401-AT Document 3-14 Filed 08/29/19 Page 2 of 6

Civil Action No.
                                                   PROOF OF SERVICE
                   (This section should not be filed with the courts unless required by Fed. R. Civ. P. 45.)

        I received this subpoena for (name of individual and title, if any) _______________________________________
on (date) ________________.

              [ ] I served the subpoena by delivering a copy to the named individual as follows:
       ___________________________________________________________________________________________

       _____________________________________________________________ on (date) __________________; or

               [ ] I returned the subpoena unexecuted because: __________________________________________

       ___________________________________________________________________________________________.

       Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
       tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
       $ _______________.


       My fees are $__________ for travel and $___________ for services, for a total of $________________.


               I declare under penalty of perjury that this information is true.

       Date: ________________                      ____________________________________________________
                                                                Server’s Signature

                                                   ____________________________________________________
                                                               Printed Name and Title




                                                   _____________________________________________________
                                                                Server’s Address

       Additional information regarding attempted service, etc.:
                       Case 1:19-mc-00401-AT Document 3-14 Filed 08/29/19 Page 3 of 6

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
                                                                               disclosing a trade secret or other confidential research, development, or
(c) Place of Compliance.                                                       commercial information; or
                                                                                    (ii) disclosing an unretained expert’s opinion or information that
(1) For a Trial, Hearing, or Deposition. A subpoena may command a              does not describe specific occurrences in dispute and results from the
person to attend a trial, hearing, or deposition only as follows:              expert’s study that was not requested by a party.
  (A) within 100 miles of where the person resides, is employed,                 (C) Specifying Conditions as an Alternative. In the circumstances
or regularly transacts business in person; or                                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
  (B) within the state where the person resides, is employed, or               modifying a subpoena, order appearance or production under
regularly transacts business in person, if the person                          specified conditions if the serving party:
     (i) is a party or a party’s officer; or                                        (i) shows a substantial need for the testimony or material that cannot
     (ii) is commanded to attend a trial and would not incur                   be otherwise met without undue hardship; and
substantial expense.                                                                (ii) ensures that the subpoenaed person will be reasonably
                                                                               compensated.
(2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or          (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides,
is employed, or regularly transacts business in person; and                    (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                 procedures apply to producing documents or electronically stored
                                                                               information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       (A) Documents. A person responding to a subpoena to produce documents
                                                                               must produce them as they are kept in the ordinary course of business or must
(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney           organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps         (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the           If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must         information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may                 which it is ordinarily maintained or in a reasonably usable form or forms.
include lost earnings and reasonable attorney’s fees—on a party or                (C) Electronically Stored Information Produced in Only One Form.
attorney who fails to comply.                                                  The person responding need not produce the same electronically stored
                                                                               information in more than one form.
(2) Command to Produce Materials or Permit Inspection.                            (D) Inaccessible Electronically Stored Information. The person
  (A) Appearance Not Required. A person commanded to produce                   responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to        from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place      of undue burden or cost. On motion to compel discovery or for a protective
of production or inspection unless also commanded to appear for a              order, the person responding must show that the information is not
deposition, hearing, or trial.                                                 reasonably accessible because of undue burden or cost. If that showing is
  (B) Objections. A person commanded to produce documents or tangible          made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated   requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or        26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.    (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for      (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,   under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                     material must:
     (i) At any time, on notice to the commanded person, the serving                 (i) expressly make the claim; and
party may move the court for the district where compliance is required               (ii) describe the nature of the withheld documents,
for an order compelling production or inspection.                              communications, or tangible things in a manner that, without revealing
     (ii) These acts may be required only as directed in the order, and the    information itself privileged or protected, will enable the parties to assess
order must protect a person who is neither a party nor a party’s officer       the claim.
from significant expense resulting from compliance.                            (B) Information Produced. If information produced in response to a
                                                                               subpoena is subject to a claim of privilege or of protection as trial-
(3) Quashing or Modifying a Subpoena.                                          preparation material, the person making the claim may notify any party that
                                                                               received the information of the claim and the basis for it. After being
  (A) When Required. On timely motion, the court for the district where        notified, a party must promptly return, sequester, or destroy the specified
compliance is required must quash or modify a subpoena that:                   information and any copies it has; must not use or disclose the information
                                                                               until the claim is resolved; must take reasonable steps to retrieve the
    (i) fails to allow a reasonable time to comply;                            information if the party disclosed it before being notified; and may
    (ii) requires a person to comply beyond the geographical                   promptly present the information under seal to the court for the district
limits specified in Rule 45(c);                                                where compliance is required for a determination of the claim. The person
    (iii) requires disclosure of privileged or other protected matter, if no   who produced the information must preserve the information until the
exception or waiver applies; or                                                claim is resolved.
    (iv) subjects a person to undue burden.
  (B) When Permitted. To protect a person subject to or affected by a          (g) Contempt.
subpoena, the court for the district where compliance is required may,         The court for the district where compliance is required—and also, after
on motion, quash or modify the subpoena if it requires:                        a motion is transferred, the issuing court—may hold in contempt a
                                                                               person who, having been served, fails without adequate excuse to obey
    (i)                                                                        the subpoena or an order related to it.




                                      For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
           Case 1:19-mc-00401-AT Document 3-14 Filed 08/29/19 Page 4 of 6




                                  SCHEDULE TO SUBPOENA

                                           DEFINITIONS

          Each undefined word shall have its usual and generally accepted meaning. Each defined

word, and all variations thereof, shall have the meanings set forth below:

          1.     “The Fund” means the Fund for Protection of Investor Rights in Foreign States as

well as any subsidiaries, divisions, affiliates, and any person acting or purporting to act on its

behalf, as well as its present and former officers, directors, employees, representatives and

agents.

          2.     “Mr. Antonov” refers to Mr. Vladimir Antonov.

          3.     “Snoras” means AB Bankas Snoras, as well as any former subsidiaries, divisions,

affiliates, or persons, and any person acting or purporting to act on its behalf, as well as its

former officers, directors, employees, representatives and agents.

          4.     “Lithuania” means the Republic of Lithuania, as well as any government entities,

divisions, affiliates, or persons, and any person acting or purporting to act on its behalf, as well

as its present and former officers, directors, employees, representatives and agents.

          5.     “The Treaty” means the Lithuania-Russia Bilateral Investment Treaty of 2004.

          6.     “AlixPartners” means AlixPartners LLP, as well as any subsidiaries, divisions,

affiliates, and any person acting or purporting to act on its behalf, as well as its present and

former officers, directors, employees, representatives and agents.

          7.     “Mr. Freakley” refers to Mr. Simon Freakley.

          8.     “The Investigation” means the investigation directed by Mr. Freakley at the

instruction of the Bank of Lithuania into the financial state of Snoras.




                                                   1
         Case 1:19-mc-00401-AT Document 3-14 Filed 08/29/19 Page 5 of 6




        9.        “Communication” is defined to be synonymous in meaning and equal in scope to

the usage of this term in Fed. R. Civ. P. 34(a) and SDNY Local Rule 26.3 (c)(1), and means the

transmittal of information (in the form of facts, ideas, inquiries, or otherwise).

        10.       “Document” is defined to be synonymous in meaning and equal in scope to the

usage of this term in Fed. R. Civ. P. 34(a) and SDNY Local Rule 26.3 (c)(2), including, without

limitation, “documents or electronically stored information.” A draft or non-identical copy is a

separate document within the meaning of this term.

        11.       “Identify” is defined to be synonymous in meaning and equal in scope to the

usage of this term in Fed. R. Civ. P. 34(a) and SDNY Local Rule 26.3 (c)(3) and Local Rule 26.3

(c)(4), and:

               a. When used in reference to a person, means to give, to the extent known, the

                  person’s full name, present or last known address, and when referring to a natural

                  person, additionally, the present or last known place of employment.

               b. When used in reference to a document means to give, to the extent known the (i)

                  type of document; (ii) general subject matter; (iii) date of the document; and (iv)

                  author(s), addresses(s) and recipient(s).

        12.       “Person” is defined as any natural person or any legal entity, including, without

 limitation, any business or governmental entity or association.

        13.       “Concerning” means relating to, referring to, describing, evidencing, or

 constituting.

        14.       The terms “any,” “all,” and “each” shall be construed as encompassing any and

 all.




                                                    2
           Case 1:19-mc-00401-AT Document 3-14 Filed 08/29/19 Page 6 of 6




          15.   The connectives “and” and “or” shall be construed either disjunctively or

conjunctively as necessary to bring within the scope of the discovery request all responses that

might otherwise be construed to be outside of its scope.

          16.   The present tense of any word used herein shall be deemed to include the past

tense, and the past tense shall include the present tense.

                                     DEPOSITION TOPICS

          1.    Lithuania’s appointment of Mr. Freakley as the temporary administrator of

Snoras.

          2.    Any instructions given by Lithuania concerning Mr. Freakley’s investigation into

Snoras.

          3.    The investigation conducted by Mr. Freakley at the behest of the Lithuanian

authorities concerning Snoras and the findings of that investigation.

          4.    Any discussions between Lithuania and Mr. Freakley during the investigation into

Snoras.

          5.    The report(s) created by Mr. Freakley submitted to Lithuania relating to his

investigation of Snoras.

          6.    Any payment(s) made to Mr. Freakley, Zolfo Cooper, or AlixPartners relating to

the investigation of Snoras.




                                                 3
